DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,835,939. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with destruction of PFAs by smoldering combustion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Patent Application Publication No. 2012/0288332) alone.
As to Claim 2, Thomas discloses a method for treating porous media (#24) containing an undesired substance, comprising:
Adding a solid fuel (#26) comprising organic material (Paragraph 0032, “coal” is organic material) to the porous media (Paragraph 0031 indicates the material is porous) containing the undesired substance to form a mixture that is capable of reaching a temperature of at least 800°C (Paragraph 0046 indicates that that in different applications the temperature can range from 400°C to 1000°C and even 1200°C);
Heating a portion of the mixture to 200°C to 400°C to form a heated mixture and to initiate smoldering combustion of the heated mixture (Paragraph 0030 states the mixture is heated to a temperature sufficient to initiate smoldering combustion. Paragraph 0052 states the temperature in the range of 200°C to 400°C);
Initiating a flow of an oxidizer gas through a portion of the heated mixture and controlling the flow at a rate such that the smoldering combustion of the heated mixture is self-sustaining 
Continuing the self-sustaining smoldering combustion of the mixture until the mixture reaches the undesired substance destructive temperature of at least 800°C (Paragraph 0046 indicates that that in different applications the temperature can range from 400°C to 1000°C and even 1200°C).
Thomas discloses the presence of a contaminant in a general sense. However, Thomas is silent about wherein the undesired substance comprises a perfluoroalkylated substance. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the undesired substance comprise a perfluoroalkylated substance since the device would work equally well by combusting the undesired substance.
As to Claim 3, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). Thomas also discloses wherein the temperature at which the perfluoroalkylated substance is destroyed is at least 800 0C (Paragraph 0052).  
As to Claim 4, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). Thomas also discloses wherein heating the portion of the mixture to form the heated mixture comprises heating the portion of the mixture to an ignition temperature (Paragraph 0049).  
As to Claim 5, Thomas discloses the invention of Claim 4 (Refer to Claim 4 discussion). Thomas also discloses wherein the ignition temperature is from 200 0C to 400 0C (Paragraph 0052).  
As to Claim 6, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). Thomas also discloses wherein the solid fuel is selected from the group consisting of wax, wood chips, sawdust, tire scraps, waste rubber compounds, coal (Paragraph 0032), granular activated carbon, solid fat, and combinations thereof.
As to Claim 7, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). Thomas also discloses wherein the solid fuel is free of combustible liquid, oil and/or fat (Paragraph 0032. Coal is a hard black colored rock-like substance. It’s not oil or fat).
As to Claim 8, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Thomas is silent about wherein the volume fraction of the solid fuel is greater than 1% to 
As to Claim 9, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Thomas is silent about wherein the mixture comprises from 1 to 5 % of the solid fuel by vol. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the percentage limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As to Claim 10, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Thomas is silent about wherein the solid fuel comprises particles having a median particle size diameter of less than 20 times a median particle size diameter of the porous media. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the particle size diameter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As to Claim 11, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). Thomas also discloses wherein the heating the portion of the mixture is accomplished by flowing the oxidizer gas in contact with static heating elements and into the mixture such that heat is transferred into 
As to Claim 12, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). Thomas also discloses wherein the heating is terminated once the self-sustaining smoldering combustion of the mixture is initiated (Paragraph 0052 that the heating via the ignition system is switched off).
As to Claim 13, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Thomas is silent about wherein the perfluoroalkylated substance is detectable in the mixture after step (d) at no greater than 70 parts per trillion. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the quantity limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As to Claim 14, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Thomas is silent about wherein no perfluoroalkylated substances are detectable in the mixture after step (d). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention, to combust the undesired substance (i.e. the perfluoroalkylated substances) until there is no trace of the substance with the motivation of getting rid of the undesired substance completely. 
As to Claim 15, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). Thomas also discloses wherein the mixture is heated in step (b) by an ignition system (#16) activatable to initiate the smoldering combustion located below the mixture.
As to Claim 18.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Patent Application Publication No. 2012/0288332) in view of Thomas (U.S. Patent Application Publication No. 2013/0310624) “Thomas 2013”.
As to Claim 16, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). further comprising removing material (#44) that has been treated by combustion in the smoldering combustion process. However, Thomas is silent about monitoring a removed amount of the treated material; replenishing the mixture on the ignition system to continue the smoldering combustion; controlling a rate of replenishing the mixture dependent on the monitored amount of removed treated material.  Thomas 2013 discloses monitoring a removed amount of the treated material; replenishing the mixture on the ignition system to continue the smoldering combustion; and controlling a rate of replenishing the mixture dependent on the monitored amount of removed treated material (Claim 9). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to monitor a removed amount of the treated material; replenish the mixture on the ignition system to continue the smoldering combustion; and control a rate of replenishing the mixture dependent on the monitored amount of removed treated material. The motivation would have been to ensure continuous combustion. Accordingly, Thomas as modified teaches monitoring a removed amount of the treated material; replenishing the mixture on the ignition system to continue the smoldering combustion; and controlling a rate of replenishing the mixture dependent on the monitored amount of removed treated material.
As to Claim 17, Thomas discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Thomas is silent about further comprising collecting off-gases from the mixture during the smoldering combustion; and processing the off-gases to treat off-gases vaporized in the mixture. Thomas 2013 discloses collecting off-gases from the mixture during the smoldering combustion; and processing the off-gases to treat off-gases vaporized in the mixture (Claim 6). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to collect off-gases from the mixture during the smoldering combustion; and process the off-gases to treat off-gases vaporized in the mixture. The motivation would have been to avoid the escape of gases to the atmosphere. Accordingly, Thomas as modified teaches further comprising collecting off-gases from the mixture during the smoldering combustion; and processing the off-gases to treat off-gases vaporized in the mixture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678